Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Claim 15 is limited to electrophoretic deposition by bringing an electrodeposition solution in contact with a backside of the ICs 14. Electrophoretic deposition requires an anode and a cathode with a fluid full of charged particles there between (see “Electrophoretic Deposition (EPD)” attached). Electrophoretic deposition is very well established and understood by the person of ordinary skill in the art.  In this case, there is a dielectric 50 between a semiconductor 14, and where it is assumed that a cathode would be placed in the cavity 22. However, it is completely unclear what an anode would be. The structure 20 is a wafer, therefore not an anode. 34 is an adhesive layer, and cannot be an anode. U.S. Pat. No. 8,617,927 to Margomenos et al. (Margamenos) in Figs. 1-2 teaches an electrodeposition process for forming a heat slug 24 on an inactive surface of ICs 22.  However, Margamenos teaches an anode layer 20 formed on the surfaces to be electrodeposited upon. Here, the fluid contacts the IC, making an anode layer impossible, and therefore the person of ordinary skill is left guessing as to how to perform this electrodeposition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20180308813 to Chia et al. (Chia) in view of U.S. Pat. Pub. No. 20080315434 to McElrey et al. (McElrey) and U.S. Pat. Pub. No. 20100029045 to Ramanathan et al. (Ramanathan).
Regarding Claim 1, Chia teaches in Figs. 5A-5K for example, a process for assembling microelectronic or semiconductor chips, comprising: 
providing at least one semiconductor chip 520 having an active face with at least one connection pad 422; 
temporarily adhering said active face of said at least one semiconductor chip to a carrier wafer 570; 
temporarily adhering the carrier wafer to a wafer 572 with a through-cavity such that said at least one semiconductor chip extends into the through-cavity (see Fig. 5E); 
assembling said at least one semiconductor chip to the wafer with the through-cavity by filling the through cavity with a material 434; 
releasing the assembled at least one semiconductor chip and wafer with the through-cavity from the carrier wafer (see Fig. 5F); and 
forming at least one electrical connection to said at least a portion of said at least one connection pad (see Fig. 5G).
Fig. 10 at least, coating an IC 90 with a conformal dielectric layer 102 before further processing, and removing a portion over the connection pad (see Fig. 11A) in order to form electrical connections. It would have been obvious to the person of ordinary skill at the time of filing to modify Chia with the dielectric layer of McElrey in order to protect the IC during further processing.  The person of ordinary skill having the benefit of Chia and McElrey would recognize that it would be beneficial to maintain the protective layer throughout all of Chia’s steps that don’t require the pads to be exposed, to protect them through all the previous preceding steps.
	Chia and McElrey do not explicitly teach that the cavities are filled by a heat spreader material. However, in analogous art, Ramanathan teaches in Fig. 12 at least, cavities having an IC 48 therein may be filled by a heat sinking material 84.  It would have been obvious to the person of ordinary skill at the time of filing to modify McElrey and Chia with the teaching of Ramanathan in order to cool the IC and therefore improve its performance.

Regarding Claim 2, Chia, McElrey and Ramanathan teach the process of claim 1, wherein said coating the active face of said at least one semiconductor chip with the conformal dielectric material layer is conducted at room temperature (absent any other teaching in Ramanathan it is assumed deposition happens at room temperature; the person of ordinary skill would at least be motivated to try room temperature as a starting point given the silence by Ramanathan).

Regarding Claims 3, 6, 7, and 14, Chia, McElrey and Ramanathan teach the process of claim 1, wherein said conformal dielectric material layer is transparent (McElrey uses parylene, which is optically transparent, see attached document “SCS Parylene properties,” given the lack of specificity as to the species of Parylene, the person of ordinary skill would begin with Parylene-n).
Regarding Claims 4 and 5, Chia, McElrey and Ramanathan teach the process of claim 1, but do not explicitly teach that said conformal dielectric material layer is 0.1 to less than 10 micrometers thick. However, it has long been held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (MPEP 2144.04(IV)(A)).  Nothing on the record indicates that the thickness of the material is particularly critical. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chia, McElrey and Ramanathan as applied to claim 1 above, and further in view of U.S. pat. Pub. No. 20010010894 to Shin et al. (Shin).
Regarding Claim 8, Chia, McElrey and Ramanathan teach the process of claim 1, but do not explicitly teach that said coating the active face of said at least one semiconductor chip with the conformal dielectric material layer comprises depositing said conformal dielectric material layer via chemical vapor deposition.
However, in analogous art, Shin teaches in [0034] that parylene may be deposited by CVD. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Shin since McElrey is silent as to how the parylene is deposited, motivating those of ordinary skill to seek out such teachings to complete and practice the invention of McElrey.

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chia, McElrey and Ramanathan as applied to claim 1 above, and further in view of U.S. pat. Pub. No. 20050110082 to Cheng et al. (Cheng).
Regarding Claims 9 and 10, Chia, McElrey and Ramanathan teach the process of claim 1, but do not explicitly teach that said coating the active face of said at least one semiconductor chip with the conformal dielectric material layer comprises depositing said conformal dielectric material layer via physical vapor deposition, Plasma deposition or spray coating.
However, in analogous art, Cheng teaches in [0027] that parylene may be deposited by PVD, PECVD (relevant to Claim 10, plasma assisted) or spray coating (relevant to Claim 13, fluidly coating). It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Shin since McElrey is silent as to how the parylene is deposited, motivating those of ordinary skill to seek out such teachings to complete and practice the invention of McElrey.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chia, McElrey and Ramanathan as applied to claim 1 above, and further in view of U.S. pat. Pub. No. 20040087126 to Fartash et al. (Fartash).
Regarding Claim 11, Chia, McElrey and Ramanathan teach the process of claim 1, but do not explicitly teach that said removing the conformal dielectric material layer from at least a portion of said at least one connection pad comprises oxygen plasma etching said conformal dielectric material layer from at least said portion of said at least one connection pad.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chia, McElrey and Ramanathan as applied to claim 1 above, and further in view of U.S. pat. Pub. No. US 20150259194 A1 to Lin et al. (Lin).
Regarding Claim 12, Chia, McElrey and Ramanathan teach the process of claim 1, but do not explicitly teach that said providing at least one semiconductor chip having an active face with at least one connection pad comprises contacting said connection pad and testing that said chip is functional.
However, in analogous art, Lin teaches in Fig. 2C contacting a wafer probe 138 to the IC 122 to test if the devices are functional [0044].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lin to determine KGD for further processing, as taught by Lin the quote section.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Regarding Claim 12, Chia, McElrey and Ramanathan and further in view of Margamenos.
Regarding Claim 15, Chia, McElrey and Ramanathan teach the process for assembling microelectronic or semiconductor chips, comprising: 
providing at least one semiconductor chip having an active face with at least one connection pad; 
coating the active face of said at least one semiconductor chip with a conformal material layer, such that said at least one connection pad is completely coated by said conformal material layer; 
temporarily adhering said active face of said at least one semiconductor chip to a carrier wafer; 
temporarily adhering the earner wafer to a wafer with a through-cavity such that said at least one semiconductor chip extends into the through-cavity; 

releasing the assembled at least one semiconductor chip and wafer with the through-cavitv from the carrier wafer; 
removing the conformal material layer from at least a portion of said at least one connection pad; and 
forming at least one electrical connection to said at least a portion of said at least one connection pad (see teaching and combination of Chia, McElrey and Ramanathan above).
Chia, McElrey and Ramanathan do not explicitly teach that said filling the through-cavity comprises bringing an electrodeposition solution in contact with a backside of said at least one semiconductor chip and with the conformal material layer, wherein said electrodeposition solution does not chemically react with said conformal material layer.
However, in analogous art, Margamenos teaches in Figs. 1 and 2, an electrodeposition process for forming a conductive heat spreader 22 (such as suggested by McElrey) on a back surface of an IC 14.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Margamenos in order to provide void-free contact with the backsides of the chips, as taught by Margamenos in the abstract.  The solution will not react with the conformal material because it is a dielectric which cannot act as an anode for electrophoresis and therefore no reaction can occur.   

Regarding Claim 16, Chia, McElrey, Ramanathan and Margamenos teach process of claim 15, wherein the material layer fluidly seals said at least one connection pad from the electrodeposition solution (McElrey shows the connection pads sealed).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVREN SEVEN/               Primary Examiner, Art Unit 2812